Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 1 of 26 PageID #: 784



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

      ED BUTOWSKY,                                           §
           Plaintiff,                                        §
                                                             §
      V.                                                     §           CIVIL ACTION NO.
                                                             §
      DAVID FOLKENFLIK, et al.                               §           4:18-CV-00442-ALM
           Defendants.                                       §

       DEFENDANTS’ OBJECTIONS TO REPORT AND RECOMMENDATION OF THE
                     UNITED STATES MAGISTRATE JUDGE

           Under 28 U.S.C. §636(b)(1) and Local Rule CV-72, Defendants object to the Magistrate

  Judge’s Report and Recommendation (“RR”) to deny Defendants’ Motion to Dismiss Pursuant to

  Federal Rule of Civil Procedure 12(b)(6) (the “Defendants’ Motion”). 1 (Dkt. 58).

                                            I.       INTRODUCTION

           The RR relies heavily on the reasoning and holding of the Fort Worth Court of Appeals in

  Dallas Morning News, Inc. v. Hall. (RR at 50. See id. at 24-25, 45, 50-53, 74.) Last week, the

  Texas Supreme Court rejected that reasoning and reversed that holding. DMN v. Hall, No. 17-

  0637, 2019 WL 2063576, at *9 (Tex. May 10, 2019). The Texas Supreme Court reaffirmed the

  law that controls the proper disposition of this Motion to Dismiss:

           “The media enjoy a privilege to report on judicial and official proceedings
           without regard to whether the information from such proceedings is actually
           true.” Id. at *9 (citing KBMT Operating Co., 492 S.W.3d 710, 714 (Tex. 2016)];
           TEX. CIV. PRAC. & REM. CODE (“CPRC”) §§73.002(a), 73.005(b)).

  For this and many other reasons, the Court should not adopt the RR. Instead, for the reasons stated

  in Defendants’ Motion, the Court should dismiss the Complaint for failure to state a claim.

           This case arises from NPR’s reporting on a lawsuit and public controversy of the utmost


  1
    Due to the significance and complexity of the issues in this case, Defendants respectfully request an oral hearing on
  these objections. See Local Rule CV-7(g).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                     PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 2 of 26 PageID #: 785



  public concern, reporting that does not give rise to a claim under well-settled Texas and First

  Amendment law. In 2016, Seth Rich (“Rich”), a Democratic National Committee (DNC) staffer,

  was killed in Washington, D.C. in what police believe was a botched robbery. Shortly afterward,

  Ed Butowsky (“Plaintiff”) retained a private investigator, Rod Wheeler (“Wheeler”), to investigate

  Rich’s death on behalf of the Rich family. At the same time, Plaintiff worked with Fox News to

  develop a news story – based in part on Wheeler’s investigation – suggesting that Rich (not Russian

  hackers) had leaked DNC emails to WikiLeaks and may have been killed as a result. The resulting

  Fox story attributed to Wheeler quotes stating that he had evidence of Rich’s communications with

  WikiLeaks and that the DNC may have been interfering with the investigation, which Wheeler

  denied saying. A week later, Fox News retracted the report. Wheeler sued Fox News, its reporter

  Malia Zimmerman (“Zimmerman”) and Butowsky for defamation, alleging they misquoted him

  to create fake news and advance the interests of the Trump administration. NPR reported the

  allegations in the Wheeler lawsuit 2 (the “Reports”) 3 Plaintiff responded by filing this suit. The

  Mueller Report subsequently dispelled any idea that Rich had leaked DNC emails to WikiLeaks. 4

           This suit should be dismissed for failure to state a claim. See Mot. to Dismiss, Dkt. 25.

  Because the Reports addressed allegations in the Wheeler Lawsuit, those Reports are protected


  2
    See Wheeler v. Twenty-First Century Fox, Inc., No. 1:17-cv-05807 (S.D.N.Y. Aug. 1, 2017) (the “Wheeler Lawsuit”).
  The complaint in that case is referred to herein as the “Wheeler Complaint.” That lawsuit, which arose out of Fox
  News’ reporting of the Seth Rich story, was later dismissed pursuant to a Rule 12(b)(6) motion. See Memorandum
  Decision and Order, Wheeler v. Twenty-First Century Fox, No. 17-cv-05807-GBD (S.D.N.Y. Aug. 2, 2018). NPR
  reported on the dismissal as part of its ongoing coverage of this matter of public concern. David Folkenflik, Judge
  Dismisses Suits Against Fox News Over Seth Rich Story, NPR.ORG (Aug. 3, 2018),
  https://www.npr.org/2018/08/03/635272922/judge-dismisses-suits-against-fox-news-over-seth-rich-story.
  3
    See Defendants’ Motion at 8 (defining the “Reports” at issue in this case).
  4
    In March, Special Counsel Robert Mueller issued a report on the Department of Justice’s investigation into Russian
  interference in the 2016 presidential election. See Robert S. Mueller, III, Report On The Investigation Into Russian
  Interference In The 2016 Presidential Election, UNITED STATES DEPT. OF JUSTICE (Mar. 2019), available at
  https://www.justice.gov/storage/report.pdf. The Mueller Report, of which this Court can take judicial notice, states:
  “The statements about Rich implied falsely that he had been the source of the stolen DNC emails.” Id. at 48. This
  official government report further discredits Fox News’ reporting on this issue, and undercuts Plaintiff’s assertion that
  Defendants “knew that the Fox News Report was ... 100% correct ... [and that] Seth Rich leaked the emails to
  WikiLeaks.” (Dkt.32 at 8).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                       PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 3 of 26 PageID #: 786



  under Texas law. In Defendants’ Motion, Defendants established multiple independent bases

  requiring dismissal of Plaintiff’s claims. By contorting Texas law and relying extensively on case

  law that has been reversed, the Magistrate incorrectly rejected every one of Defendants’

  arguments, recommending that this Court permit claims with no basis in Texas law to survive

  dismissal. The path set forth by the Magistrate is a path that would lead this Court to error.

             In the RR, the Magistrate applied the wrong law and evaluated the wrong pleading to reach

  a result that is fundamentally at odds with well-settled Texas Supreme Court precedent. The

  Magistrate’s errors fall into three broad buckets:

        (1) The Magistrate misapplied the law regarding the applicable privileges and defenses,
            relying significantly on a case now reversed, on exceptions to these privileges and defenses
            that Texas law has never recognized, opining on privileges not asserted, and conflating and
            misinterpreting distinct privileges asserted by Defendants.

        (2) The Magistrate failed to hold Plaintiff to the pleading standards articulated in
            Iqbal/Twombly, 5 deferring wholly to the Plaintiff’s conclusory allegations and
            characterization of the Reports without analyzing the Wheeler Complaint on which the
            Reports are based; and

        (3) The Magistrate evaluated Plaintiff’s claims through the lens of a proposed amended
            complaint and, in doing so, analyzed legal theories currently not before this Court.

             First, the RR incorrectly interprets Texas law regarding the privileges and defenses

  afforded to media defendants by relying extensively on the lower-court decision in Hall, which

  the Texas Supreme Court reversed, rejecting the very reasoning the RR recommends this Court

  adopt. The RR also confuses the privileges Defendants assert, including the statutory fair-report

  privilege, the statutory fair-comment privilege, and their common-law counterparts. It

  recommends against application of the fair-report privilege by relying extensively on the

  Restatement (Second) of Torts (“Rstmt. 2d Torts”) (and its commentary), proposing that this Court

  adopt a conspiracy exception to the fair-report privilege that has never before been recognized in


  5
      Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                       PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 4 of 26 PageID #: 787



  Texas. The RR invites this Court to become the first court ever to deny the fair-report privilege to

  a media defendant under that exception. It improperly relies on the Rstmt. 2d Torts to limit Texas’

  statutory fair-report privilege and fair-comment privileges (codified at CPRC §73.002(b)),

  ignoring the fact that Restatements only seek to distill general principles of common law and have

  no bearing on the applicability of statutory privileges. The result is inconsistent with controlling

  Texas law protecting the reporting on judicial proceedings at issue. See KBMT, 492 S.W.3d at 710.

         Second, the RR incorrectly defers to Plaintiff’s conclusory and speculative allegations,

  contrary to the Iqbal/Twombly pleading requirements. To support his theory, Plaintiff relies on

  unsupported and conclusory allegations that Defendants’ reporting was the product of a collusive

  arrangement between Wheeler’s counsel and Defendants without alleging any facts to support his

  claims. Even if Texas law recognized the conspiracy exception Butowsky advances (it does not),

  these conclusory assertions of collusion fail to nudge Plaintiff’s claim “across the line from

  conceivable to plausible,” Twombly, 550 U.S. at 570. This Court need only consult the Wheeler

  Complaint to hold that the Reports are not actionable and that Plaintiff’s claims lack merit.

         Third, the RR erred in relying on supplemental allegations in Plaintiff’s Response to

  Defendants’ Motion (“Plaintiff’s Response” Dkt. 32) and the Proposed Amended Complaint (Dkt.

  54). Plaintiff’s Motion for Leave to File an Amended Complaint (Dkt. 53) remains pending, and

  the operative pleading in this case, the Complaint, alleges defamation per se, not per quod.

  Nevertheless, the RR considers factual allegations not included in the Complaint and proposes that

  this Court rule on unpleaded causes of action, including defamation per quod.

         The RR contains serious errors, relies on reversed precedent, and is contrary to well-settled

  Texas law that the Texas Legislature and Texas Supreme Court have crafted to give the media

  freedom and not chill reporting on suits like the Wheeler Lawsuit and other matters of public



  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                      PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 5 of 26 PageID #: 788



  concern. This Court should decline to accept the RR and grant Defendants’ Motion.

                II.     OBJECTION TO THE RR’S STATEMENT OF FACTS

         The factual background set forth in the RR describing the allegations in Plaintiff’s

  Complaint (RR at 6-9) is largely correct, but its description of the allegations in the Wheeler

  Complaint (RR at 9-11) omit significant accusations made against Butowksy (Plaintiff herein but

  the defendant in the Wheeler Lawsuit). This is relevant to Defendants’ Motion because the Court

  must compare the Reports to the Wheeler Complaint to determine if the articles are privileged or

  covered by the third-party allegation rule, which entitles media defendants to rely on the defense

  of truth when accurately reporting allegations made by a third-party regarding a matter of public

  concern. Whole sections of the Wheeler Complaint are devoted to Butowsky’s role in allegedly

  defaming Wheeler, placing Butowsky at the center of the controversy over the retracted Fox News

  Report that reported conspiracy theories about Seth Rich’s murder (§§V-X, XIII). The RR ignores

  these allegations. For example, the Wheeler Complaint alleges:

     •   On May 15, 2017, Butowsky sent an email regarding Zimmerman’s reporting to
         various individuals at Fox News claiming to be the one “who’s been putting this
         together” and suggesting that the story debunks the theory that Russian hackers
         leaked DNC emails and establishes there was no collusion between Trump and
         Russia. (Wheeler Compl. ¶78; see also ¶15).

     •   Shortly after the Fox News Report was published, Butowsky explained to Wheeler
         that the false statements contained therein were attributed to him “because that is
         the way the President wanted the article.” (Id. at ¶84).

         The Wheeler Complaint portrays Plaintiff as someone who worked extensively behind the

  scenes to manufacture fake news to further a political cause with which he sympathized.

  Specifically, the Wheeler Complaint included allegations that Butowsky bragged about having: “a

  great history of getting things … out there without people knowing I’m the one who did it,” and

  that by surreptitiously promoting the Rich murder conspiracy he would “solve the problem about”



  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                   PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 6 of 26 PageID #: 789



  the Russians hacking and the questions about Trump’s legitimacy. (Wheeler Compl. at ¶¶54-57).

         The Wheeler Complaint further alleges:

     •   In February 2017, Plaintiff “offered to bankroll” an investigation into Rich’s
         murder, introducing Wheeler to the Rich family (id. at ¶¶7, 50-51) and ultimately
         funding Wheeler’s investigation, purportedly on their behalf. (Id. at ¶¶60-62).

     •   Butowsky had a significant role in the creation of the alleged “fake news.” He
         introduced Wheeler to Fox News reporter Zimmerman (id. at ¶59), introduced
         Wheeler to White House Press Secretary, Sean Spicer (id. at ¶66; see also ¶12) and
         communicated with the Department of Justice about the Seth Rich murder
         investigation (id. at. ¶67).

     •   Butowsky coordinated with Wheeler and Zimmerman regularly in the days leading
         up to publication of the Fox News Report, telling Wheeler that they had secured an
         FBI source to confirm that emails were sent between Seth Rich and Wikileaks (id.
         at ¶70), that the White House wanted Fox News to publish the report immediately
         (id. at ¶¶72, 74), and instructing Wheeler on the narrative to use when being
         interviewed about the findings of his investigation (id. at 79; see also ¶¶15, 83).

  None of these allegations – the very claims on which Defendants reported—was addressed in the

  RR’s analysis of the privileges or the third-party allegation rule. In addition, the RR omits the

  conclusions drawn about and asserted against Butowsky in the Wheeler Complaint:

         •   ¶8 – “As it turned out Butowsky and Zimmerman were not simply Good
             Samaritans attempting to solve a murder. Rather, they were interested in
             advancing a political agenda for the Trump Administration.”

         •   ¶82 – “In falsely quoting Mr. Wheeler, Butowksy and Zimmerman attempted –
             through the publication of fake news – to accomplish what they had set out to
             do from the start: ‘solve the problem about Russians are the ones that gave the
             emails’ and establish that ‘there was no collusion like trump [sic] with the
             Russians.’” (See also ¶¶3, 4)

         The allegations in the Wheeler Complaint paint a clear picture: Butowsky allegedly acted

  dishonestly, misled the Rich family and manipulated Wheeler to create fake news to help the

  Trump administration. The RR determined that readers could come away from Defendants’

  reporting with the negative impression that Butowsky did these things. But that is exactly what the




  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                   PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 7 of 26 PageID #: 790



  Wheeler Complaint alleged. 6 That is the very purpose of the privileges and defenses at issue here:

  to protect the media when they report on allegations such as these.

                     III.     OBJECTIONS TO THE RR’S CONCLUSIONS OF LAW

             The RR makes several errors in its analysis of Defendants’ Motion. First, the RR errs in its

  application of the privileges and defenses asserted. It recommends that this Court adopt the

  reasoning of a now-reversed intermediate appellate court ruling in Hall relating to the third-party

  allegation rule. It recommends adoption of a novel exception to the common-law and statutory

  fair-report and fair-comment privileges that has no basis in Texas law and has never been applied

  in any jurisdiction to preclude application of the fair-report privilege to a media defendant. Second,

  the RR misapplies the pleading standards articulated in Iqbal/Twombly that require a court to

  disregard conclusory allegations and demand that a plaintiff state a plausible (not merely a

  conceivable) entitlement to relief. Third, rather than limiting itself to the pleadings and allegations

  in Plaintiff’s Complaint, the RR relies on factual allegations and claims presented for the first time

  in Plaintiff’s Response, or in the Proposed Amended Complaint. Fourth, the RR errs in evaluating

  the sufficiency of Plaintiff’s allegations on the merits of his defamation per se, business

  disparagement, and conspiracy claims, despite the applicable privileges and defenses.

  A.         Objections to the RR’s application of the third-party allegation rule: the RR relies on
             reversed precedent and misapplies the rule. (RR 23-25, 45-53, 74)

             “Media outlets that accurately report allegations made by a third party about matters of

  public concern can assert the truth as a defense.” Hall, 2019 WL 2063576, at *8; CPRC

  §73.005(b). The RR (at 24) relies upon Neely v. Wilson, 418 S.W.3d 52 (Tex. 2013) for the

  principle that one is liable for republishing another’s defamatory statement, but ignores the fact

  that since that decision, the Texas Legislature and Supreme Court have both reaffirmed the third-


  6
      The RR references Plaintiff’s Complaint as filed on October 16, 2018 (RR at 11), rather than June 21, 2018 (Dkt. 1).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                      PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 8 of 26 PageID #: 791



  party allegation rule’s status as an exception to the Neely republication rule. See KBMT, 492

  S.W.3d at 717; CPRC §73.005(b). In fact, when Neely questioned the longstanding third-party

  allegation defense 7 first recognized in McIlvain v. Jacobs, 8 the Texas Legislature codified the

  defense in CPRC §73.005(b), allowing the media to assert the defense of truth for “accurate

  reporting of allegations made by a third party regarding a matter of public concern.” Id.

          Here, virtually every statement made in the Reports falls within the ambit of the third-party

  allegation rule because they report on allegations made by Wheeler against Butowsky concerning

  matters of public concern: media bias and questions of Russian interference in the 2016

  presidential election. However, the RR finds otherwise by relying on the now reversed

  intermediate appellate court decision in Hall.9 This Court should follow the precedent reiterated

  by the Texas Supreme Court in Hall, 2019 WL 2063576, at *1, as well as the plain language of

  the statutory protection cited therein. CPRC §73.005(b).

  B.      Objections to the RR’s privilege analysis. (RR 23-30, 41-51)

          When discussing an article reporting on lawsuits, the Texas Supreme Court proclaimed:

          These lawsuits involved assertions…that are certainly not flattering…But not
          flattering is not defamatory – especially in the face of the third-party allegation
          rule and the official proceeding privilege.

  Hall, 2019 WL 2063576, at *8 (Tex. May 10, 2019) (emphasis added). Hall is directly on point

  and outcome determinative of this case.

          As the RR correctly notes, Defendants’ Motion “ties almost every complained-of statement

  to the allegations in the Wheeler Complaint.” (RR at 64). The Wheeler Complaint accused

  Butowsky of serious misconduct, stating that he manipulated and deceived a grieving family to


  7
    418 S.W.3d at 65 (Tex. 2013).
  8
    794 S.W.3d 14, 15 (Tex. 1990).
  9
    Dallas Morning News, Inc. v. Hall, 524 S.W.3d 369 (Tex. App.—Fort Worth 2017), rev'd, 17-0637, 2019 WL
  2063576 (Tex. May 10, 2019).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                       PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 9 of 26 PageID #: 792



  create a “fake news” story to mislead the American people in furtherance of President Trump’s

  agenda. Many of the allegedly defamatory statements at issue are near-verbatim recitations of

  allegations in the Wheeler Complaint. See Dkt. 25, App’x A. The RR fails to adequately compare

  the Reports to the Wheeler Complaint, as is necessary in a fair-report analysis, 10 and misinterprets

  the privileges and defenses that protect Defendants’ reporting here. The chart below reflects the

  distinct common law and statutory privileges recognized under Texas law:




             The RR conflates these privileges and mistakenly relies on the Restatement and its

  interpretation of a privilege that Defendants have not asserted. 11 As reflected in the above chart,

  the RR only addresses a fraction of the grounds for dismissal urged by Defendants.

         1. The Rstmt. 2d Torts is a restatement of common law, not a guide for interpreting
            Texas’s statutory privileges.



  10
       KBMT, 492 S.W.3d at 715.
  11
       Defendants never asserted the public-interest privilege.

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                    PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 10 of 26 PageID #: 793



          When analyzing the statutory fair-report and fair-comment privileges, the analysis should

  begin and end with the statute itself; this Court should reject the RR’s suggestion to consider an

  exception from the Rstmt. 2d Torts – which has not been adopted by Texas courts – because doing

  so would invade the legislative field. The RR erroneously invokes the Rstmt. 2d Torts to interpret

  the statutory fair-report privilege. (RR at 45), but Restatements are a distillation of common-law

  principles, not guides for statutory interpretation. As the ALI Director explains:

          Traditionally, Restatements dealt with areas of state common law. Of course, they
          recognized the existence of state statutes, but those statutes were generally treated as
          constraints that displaced discrete common law rules in particular jurisdictions. 12

  Courts regularly look to the Restatements as persuasive guides to assess the state of the common

  law, but Restatements are not relevant to interpretation of statutes. See Garcia v. Tex. Instruments,

  Inc., 610 S.W.2d 456, 462 (Tex. 1980) (Supreme Court’s adoption of Rstmt. 2d Torts provision

  does not impact pre-existing statutory provisions, “as such would be an invasion of the legislative

  field”); Panozzo v. Oliveira, 13-00-529-CV, 2002 WL 188405, at *5 (Tex. App.—Corpus Christi

  Feb. 7, 2002, pet. denied) (finding Rstmt. 2d Torts addressing state common law inapposite when

  addressing analogous statutory cause of action).

          Thus, the Restatement is inapplicable to the statutory fair-report and fair-comment

  privileges. At most, its analysis is germane only to the common-law fair-report privilege. See

  Chart, supra, at 9. The RR erred when it recommended that this Court adopt Restatement

  exceptions to bar application of statutory privileges. (RR at 25-30, 42-46).

       2. The RR recommends this Court apply comments to the Restatement that have not
          been adopted in Texas, and there is ample reason to believe that the Texas Supreme
          Court would reject the Restatement approach.

          The Magistrate further erred in recommending that this Court adopt a novel exception to


  12
      Richard Revesz, Restatements and Federal Statutes, THE AMERICAN LAW INSTITUTE (Mar. 10, 2016),
  https://www.ali.org/news/articles/restatements-and-federal-statutes/ (emphasis added).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                    PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 11 of 26 PageID #: 794



  “the common-law fair-report privilege embodied in the Texas Civil Practice and Remedies

  Code…” found in Rstmt. 2d Torts §611, cmt. C. (RR at 42). Describing the common-law fair-

  report privilege as “embodied” in statute equates the common-law privilege with the statutory

  privilege, to which the Restatement does not apply. This is directly contrary to Texas law. CPRC

  §73.006; Express Pub. Co. v. Wilkins, 218 S.W. 614, 617 (Tex. Civ. App.—San Antonio 1920, no

  writ) (statutory privileges do not replace their pre-existing common-law counterparts). The RR

  notes that no Texas case has cited this exception, but speculates that, given the opportunity, Texas

  courts would adopt it. (RR at 42-44). This Court should not make this assumption.

           Although the RR notes that Plaintiff characterizes Comment C as an “important exception”

  to the fair-report privilege, case law adopting it is sparse. The out-of-state cases relied on in the

  RR are distinguishable, since most involve situations in which a party attempted to self-confer the

  privilege by filing a lawsuit and then discussing it. 13 The most factually analogous case the RR

  cites (at 29, 43) is Butler v. Hearst-Argyle Television, Inc., but it supports the conclusion opposite

  from the one the RR draws. 345 Ark. 462, 49 S.W.3d 116 (2001). In Butler, a former prosecutor

  filed a defamation lawsuit after a television station broadcast a portion of a videotaped affidavit.

  Relying on Comment C, Butler claimed that the journalist “colluded in the creation” of the

  affidavit. The Arkansas Supreme Court rejected that theory, holding that the television station was

  entitled to the fair-report privilege. Id. at 430-471. Plaintiff has cited no case, and Defendants are

  aware of none, adopting Comment C to vitiate the common-law fair-report privilege where a media

  defendant reported on a lawsuit. The RR recommends that this Court become the first court ever


  13
     See ZS Assocs., Inc. v. Syngy, Inc., 2011 WL 2038513 (E.D. Pa. 2011) (applying exception where plaintiff attempted
  to self-confer privilege by filing a complaint containing allegedly defamatory statements and issued a press release
  repeating the statements); Republic Tobacco Co. v. N. Atl. Trading Co., Inc., 381 F.3d 717, 732 (7th Cir. 2004)
  (addressing self-conferral of privilege); Burrill v. Nair, 217 Cal. App. 4th 357, 398, 158 Cal. Rptr. 3d 332, 363 (2013),
  disapproved of by Baral v. Schnitt, 1 Cal. 5th 376, 376 P.3d 604 (2016) (complainant cannot self-confer privilege by
  filing pretextual criminal complaint); Kurczaba v. Pollock, 318 Ill. App. 3d 686, 252 Ill. Dec. 175, 742 N.E.2d 425,
  442-43 (2000) (holding fair-reporting privilege did not allow an individual to self-confer privilege).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                      PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 12 of 26 PageID #: 795



  to do so. (RR at 27-28, 41-44). The Court should decline this invitation to commit such an error.

         Similarly, no Texas case has adopted Comment E to the Restatement, nor is there any

  indication that the Texas Supreme Court would do so. Comment E states that reports are not subject

  to a qualified privilege, or that pleadings are not part of a judicial proceeding within the meaning

  of common-law privilege rules, until they have been acted on by a court. Decades ago some

  jurisdictions considered and adopted this exception, but the “weight of modern authority” applies

  the privilege to a pleading as soon as it is filed. Salzano v. North Jersey Media Group Inc., 201

  N.J. 500, 993 A.2d 778 (2010), cert. denied, 2011 WL 197662 (U.S. 2011) (collecting cases).

  Texas courts have traditionally taken the same approach when construing the applicability of

  judicial privileges in other contexts, such as the judicial-proceedings privilege. See James v.

  Brown, 637 S.W.2d 914, 916-17 (Tex. 1982) (the judicial-proceedings privilege “extends to ... all

  aspects of the proceedings, including ... any of the pleadings or other papers in the case”). This

  Court should reject the RR’s recommendation that this Court presume these exceptions apply

  despite a lack of authority in Texas to support that conclusion. (RR at 28, 44).

     3. The RR conflates the constitutional, common law, and statutory privileges and fails
        to distinguish them in its analysis.

         Texas statutory libel law “does not affect the existence of common law, statutory law, or

  other defenses to libel.” CPRC §73.006; see also Weaks v. White, 479 S.W.3d 432, 438 (Tex.

  App.—Tyler 2015, pet. denied) (same); Express Pub. Co. v. Wilkins, 218 S.W. at 617 (media “can

  interpose any defenses to a civil cause for libel as existed at common law or otherwise, in addition

  to the defenses enumerated in the statute” (emphasis added)). The RR incorrectly treats the

  statutory fair-report and fair-comment privileges as identical to their common-law counterparts,

  when they are separate privileges that can be, and were, asserted independently.

         The RR further erred when it did not consider the statutory fair-report and fair-comment


  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                  PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 13 of 26 PageID #: 796



  privileges separately. (RR at 49). The Texas Civil Practice & Remedies Code recognizes two

  distinct privileges, the fair-report privilege in §73.002(b)(1) and the fair-comment privilege in

  §73.002(b)(2). When assessing the statutory fair-report privilege, “a private individual who sues a

  media defendant for defamation over a report on official proceedings of public concern has the

  burden of proving that the gist of the report was not substantially true – that is, that the report was

  not a fair, true, and impartial account of the proceedings.” KBMT, 492 S.W.3d at 715.

  Significantly, “the burden is not met with proof that the report was not a substantially true account

  of the actual facts outside the proceedings.” Id.

         By contrast, the fair-comment privilege protects journalists who engage in commentary or

  criticism on matters of public concern. Unlike the fair-report privilege, under which a report must

  be “fair, true, and impartial,” the fair-comment privilege protects journalists from liability for

  “reasonable and fair-commentary or criticism.” See CPRC §§73.002(b)(1) and (b)(2). While the

  RR appears to recognize this separate standard (RR at 27), it fails to address Defendants’ argument

  that the fair-comment privilege applies to the complained-of statements. Instead, the RR discusses

  the fair-report privilege at length and summarily concludes that neither the fair-report nor the fair-

  comment privilege is applicable without analyzing Defendants’ fair-comment defense. See RR at

  49. Defendants object to the RR’s analysis of the applicable privileges because it fails to

  differentiate these distinct privileges. See RR at 41-51; see Chart, supra, at 9.

     4. The RR adopts the wrong standard for assessing the common-law fair-report and
        fair-comment privileges.

         The RR discusses the showing needed to overcome the public-interest privilege, a

  common-law privilege that is not even at issue in this case. Neither Writt v. Shell Oil Co., 409

  S.W.3d 59 (Tex. App.—Houston [1st Dist.] 2013), rev'd on other grounds, 464 S.W.3d 650 (Tex.

  2015), nor Hurlbut v. Gulf Atl. Life Ins. Co., 749 S.W.2d 762 (Tex. 1987), addresses the fair-report


  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                     PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 14 of 26 PageID #: 797



  privilege; they interpret the public-interest privilege, on which Defendants do not rely. Writt, 409

  S.W.3d at 69; Hurlbut, 749 S.W.2d at 768. Moreover, the RR relies on authority interpreting the

  public-interest privilege when it states that a conditional privilege is defeated when it is abused,

  and abuse may be found when the defendant “knows the matter to be false or does not act for the

  purpose of protecting the interest for which the privilege exists,” (Rstmt. 2d Torts, §§601 and 603).

  However, Defendants never invoked the public interest privilege. 14

          By relying on the public interest privilege, the RR mistakenly adopts the wrong standard

  and mistakenly applies this standard to both the fair-report and fair-comment privileges whether

  based on common law, statute or constitutional authority. This Court should reject the portions of

  the RR (RR at 25-30, 42-46), that adopt the standard for assessing the public-interest privilege and

  instead rely on the Texas fair-report standard articulated in Goss v. Houston Community

  Newspapers, which establishes that the privilege applies “so long as the publication fairly and

  accurately reports” on the proceeding, “even if the underlying facts being reported on are untrue

  or defamatory.” Goss, 252 S.W.3d 652, 655 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

  C.      The RR incorrectly applies the Iqbal/Twombly pleading standard allegations in the
          Complaint.

          The RR sets forth the proper standard of review of a Rule 12(b)(6) motion under

  Iqbal/Twombly (RR at 4-6) but improperly applies that framework. See, e.g., RR at 49, 76, 78, 81,

  86-87. The Supreme Court requires a two-step process: first, the court must “identify and disregard

  conclusory allegations,” because they are not entitled to a presumption of truth. Iqbal, 556 U.S. at

  664; second, looking only to the remaining factual allegations in the Complaint, a court must

  “determine if they plausibly suggest an entitlement to relief.” Id. The RR incorrectly defers to



  14
    Comment C of the Rstmt. 2d Torts, §599 expressly states the circumstances under which a privilege can be defeated
  (outlined in §§600-605A) do not apply to privileges set forth in §611 (fair-report privilege).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 15 of 26 PageID #: 798



  Plaintiff’s conclusory assertions as if they were statements of fact. This Court should decline to

  adopt that approach. 15

           Many of Plaintiff’s allegations are simply “naked assertions,” Iqbal at 678, that do not

  satisfy the pleading requirements of Iqbal/Twombly. While observing that conclusory allegations

  are not entitled to a presumption of truth and must be identified and disregarded (RR at 5), the RR

  recites conclusory allegations and assumes their truth, even though those conclusory allegations

  must be disregarded. (See Sections III.E.5 (objections to R&R’s actual malice recommendations)

  and III.H (objections to R&R’s conspiracy recommendations), supra.)

          Under Iqbal/Twombly, the Court must use its “judicial experience and common sense” in

  evaluating a complaint. Here, the conclusory statements in Plaintiff’s Complaint defy common

  sense. In this case, a journalist reported the newsworthy allegations in a lawsuit. Butowsky’s naked

  assertions of “collusion” and “conspiracy” are simply not entitled to a presumption of truth.

  Plaintiff alleges that Folkenflik, a well-known and respected journalist, “conspired” with a source

  to manufacture false allegations about Plaintiff, yet he fails to allege a single fact in support of that

  claim. The bald speculation of “collusion” and “conspiracy,” without any factual support, is simply

  not credible and not entitled to a presumption of truth, even at the Motion to Dismiss stage. The

  RR should have disregarded these conclusory assertions.

  D.      The RR improperly relies on and evaluates allegations and claims first introduced in
          Plaintiff’s Response and his Proposed Amended Complaint.

          The RR relies on allegations that Plaintiff does not make in his Complaint. Although the

  RR states that Plaintiff asserts a defamation per se claim (RR at 3, 31), it analyzes a defamation

  per quod claim introduced in the Proposed Amended Complaint (RR at 34 n.13). The RR also


  15
    See, e.g., Cheatam v. JCPenney Co, Inc, 1:16-CV-00072-MAC, 2016 WL 4718959, at *4 (E.D. Tex. July 13, 2016),
  R&R adopted, 2016 WL 4703844 (E.D. Tex. Sept. 8, 2016) (recommending dismissal of defamation claims on
  12(b)(6) motion where plaintiff’s conclusory allegations failed to plausibly allege entitlement to relief).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                           PAGE 15
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 16 of 26 PageID #: 799



  relies on Plaintiff’s Response and its assertion therein of defamation-by-implication. 16 Ultimately,

  the RR’s entire analysis of whether Plaintiff failed to state a claim is evaluated through the lens of

  an unpleaded claim. (RR at 51-71).

           The Complaint alleges defamation per se. In evaluating a per se claim, a court cannot look

  beyond the four corners of the pleadings. See Main v. Royall, 348 S.W.3d 381, 390 (Tex. App.—

  Dallas 2011, no pet.); KTRK v. Robinson, 409 S.W.3d 682, 690 (Tex. App.—Houston [1st Dist.]

  2013, pet. denied). The defamatory nature of the challenged statement must be apparent on its face

  without reference to extrinsic facts or “innuendo.” 17 If the court must resort to innuendo or

  extrinsic evidence to determine whether a statement is defamatory, then it is defamation per quod

  and requires proof of injury and damages. Main, 348 S.W.3d at 390. In allowing Plaintiff’s per se

  claim to survive, the RR improperly looked outside the four corners of the pleadings and to

  Plaintiff’s Response to discern factual allegations not included in the Complaint. 18 (RR 34 n.13;

  72 n.26; 73 n.27). This Court should not make the same mistake.

           Rather than confine itself to Plaintiff’s defamation per se claim, the RR inferred a

  defamation-by-implication claim and found that “Plaintiff has sufficiently alleged the gist of the

  publications was not substantially true.” (RR at 51). The RR’s reliance on an unpleaded libel-by-

  implication claim is particularly troubling considering the Texas Supreme Court’s recent caution

  about the chilling effect of such claims:

           Although [New York Times v.] Sullivan emphasized the “actual malice” requirement
           that applies when the plaintiff, defendant, or subject matter are sufficiently “public,”
           see generally 376 U.S. 254 ... (1964), we recognize that its reasoning extends to the

  16
     See also RR, p. 73, n.27 and p. 26, n.26 (referring to new (time-barred) defamatory statements).
  17
     Moore v. Walthrop, 166 S.W.3d 380, 386 (Tex. App.—Waco 2005, no pet.) (noting that “the very definition of ‘per
  se,’ ‘in and of itself,’ precludes the use of innuendo”).
  18
     Plaintiff may not rely on new facts in his response to the Motion to Dismiss to defeat the motion. Coach, Inc. v.
  Angela's Boutique, CIV.A. H-10-1108, 2011 WL 2446387, at *2 (S.D. Tex. June 15, 2011); see also Schneider v.
  California Dep't of Corrections, 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (court may not look to additional facts alleged
  in opposition to 12(b)(6) motion); Shanahan v. City of Chicago, 82 F.3d 776, 781 (7th Cir. 1996) (plaintiff may not
  present new allegations in response to dispositive motion).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                     PAGE 16
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 17 of 26 PageID #: 800



          First Amendment concerns that defamation by implication raises.

  Dallas Morning News v. Tatum, 554 S.W. 3d 614, 633 (Tex. 2018), cert. denied, 139 S. Ct. 1216

  (2019). The RR erred by creating an unpleaded defamation-by-implication claim (despite their

  disfavored status) and then applying the wrong standard to keep the claim alive.

  E.      Objections to the RR’s analysis of Plaintiff’s defamation per se claim
          (RR Section VI., pp. 31-95)

          As demonstrated above, the RR improperly analyzes an unpleaded defamation per quod/

  libel by implication claim. (RR 51-89). The Texas Supreme Court recently ratified the distinction

  between “defamation per se” and “per quod” 19 and reiterated its approach to per se claims:

          To begin, ‘textual defamation’ refers to the common-law concept of defamation per
          se, … defamation that arises from the statement’s text without reference to any
          extrinsic evidence …. [P]laintiffs relying on extrinsic defamation must assert as much
          in their petitions to present the theory at trial.” See Billington v. Hous. Fire & Cas.
          Ins., 226 S.W.2dd 494, 497 (Tex. Civ. App.—Fort Worth 1950, no writ).

  Id. Importantly, the accusation Butowsky complains of—that he is portrayed as a liar – is not

  defamatory per se: the Texas Supreme Court has expressly held that general allegations of

  untruthfulness do not accuse a professional of lacking a peculiar skill necessary for the proper

  conduct of the profession and are therefore not defamatory per se. Id., at 67-68.

       1. The Reports are substantially true. (RR 52-74)

          The third-party allegation rule discussed in Section II.A. supra, is not a privilege, it speaks

  to the Plaintiff’s burden to establish falsity of a complained-of report. In KBMT v. Toledo,20

  decided after Neely v. Wilson, the Texas Supreme Court reiterated that McIlvain v. Jacobs

  controls. 21 In McIlvain, a television station reported on an investigation of city employees doing

  private work on city time. The employees sued, alleging that the report was false because the


  19
     Id. at 626, citing Hancock v. Variyam, 400 S.W.3d 59, 63-64 (Tex. 2013).
  20
     492 S.W.3d at 717.
  21
     794 S.W.2d 14 (Tex. 1990).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                     PAGE 17
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 18 of 26 PageID #: 801



  underlying charges were false. The Texas Supreme Court explained that “the truth of a report is to

  be measured by the scope of the investigation, not by whether the misconduct being investigated

  could ultimately be proven.” Id. Similarly, in KBMT, the truth of a report on a Texas State Medical

  Board proceeding was to be measured against what the official report said, not whether the

  underlying facts were true. And, just last week in Hall, in analyzing a media report on allegations

  in a lawsuit, the court reiterated a plaintiff cannot meet its burden of establishing that a report is

  materially false “with proof that the report was not a substantially true account of the actual facts

  outside the proceedings.” 2019 WL 2063576, at *8, citing KBMT, 492 S.W. 3d at 715. Thus, the

  R&R’s incorrect analysis of the third-party allegation rule yields an incorrect analysis of the

  Report’s substantial truth.

             To the extent the RR analyzes the unpleaded defamation per quod claim and concludes

  that the alleged gist of the publications was not substantially true, the RR’s analysis is also faulty.

  The gist of the Wheeler Complaint is that Butowsky, a Dallas financial advisor who often appeared

  as a contributor on Fox News, 22 and Fox News knowingly manufactured and promoted “fake

  news” in a deliberate effort to deceive the American people to advance a political agenda in support

  of the Trump Administration. 23 Plaintiff’s characterization of the gist of Defendants’ reporting is

  substantively identical: “Plaintiff, a Dallas investment manager and financial talking head,

  concocted, spearheaded and actively participated with Fox News and the White House in a

  concerted scheme to promote ‘fake news.’” (RR at 64). Comparing Plaintiff’s alleged gist to the

  Wheeler Complaint, NPR’s reporting is no more damaging to Butowsky’s reputation than the

  nearly identical allegations contained in the Wheeler Complaint itself. Compare, e.g., Wheeler

  Compl. ¶¶115-16 (alleging Butowsky knowingly made false statements), and Wheeler Compl.


  22
       Wheeler Complaint, ¶¶ 5, 37-38.
  23
       See, e.g., Wheeler Compl., ¶¶ 3, 4, 8, and 82.

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                     PAGE 18
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 19 of 26 PageID #: 802



  ¶¶3-4, 82 (stating Butowsky attempted to publish fake news to further a political objective), with

  RR at 67 (noting Plaintiff’s alleged gist of the Reports was that Plaintiff “fabricated the story”);

  Wheeler Compl. ¶¶8, 52 (alleging Butowsky had ulterior political motives) with RR at 67

  (observing that, according to Plaintiff, Folkenflik implied Butowsky had ulterior political motives

  beyond helping the Rich family).

       2. The RR’s “of and concerning” analysis is wrong. (RR 74-76)

          The RR incorrectly concludes that all of the Reports could be understood to refer to

  Plaintiff, but many of the allegedly defamatory statements in a several of the articles are not

  actionable because they are not “of and concerning” Butowsky. See Dkt. 25, App’x A at 1, 3-7, 9,

  11-12. For example, the August 7 Report makes no reference to Butowsky at all. The RR’s

  determination that the Reports could collectively refer to Plaintiff relies on an overbroad

  conception of the group libel doctrine; the RR concludes that Butowsky may have plausibly

  alleged that he is a “readily identifiable member” of “a journalistic scandal.” (RR at 75-76).

  Although a statement need not mention an individual by name to be defamatory, it must be clear

  to those who know and are acquainted with him that the defamatory statement is directed to him.

  Vice v. Kasprzak, 318 S.W.3d 1, 13 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). Whether

  a plaintiff is referenced in a statement is a question of law. See id. The entirety of the August 7

  Report is about Fox News and cannot be understood by a reasonable reader as being about

  Butowsky. 24 The RR should be rejected on this issue.


  24
    See Huckabee v. Time Warner Entm't Co., L.P., 19 S.W.3d 413, 429–30 (Tex. 2000) (statement about family courts
  was not reasonably capable of a defamatory meaning as to the specific family-court judge); Durckel v. St. Joseph
  Hosp., 78 S.W.3d 576, 584 (Tex. App.—Houston [14th Dist.] 2002, no pet.); McBride v. Crowell–Collier Publ'g Co.,
  196 F.2d 187, 189 (5th Cir.1952) (stockholder cannot recover for allegedly defamatory statements about business);
  see also Kirch v. Liberty Media Corp., 449 F.3d 388, 398 (2d Cir. 2006) (“[A] false disparaging statement about
  IBM…would not…ordinarily be a defamatory statement ‘of and concerning’ all of IBM's suppliers, employees and
  dealers, however much they may be injured as a result”); AIDS Counseling & Testing Ctrs. v. Group W Television,
  Inc., 903 F.2d 1000, 1005 (4th Cir.1990) (affirming dismissal of defamation claims by individual investors not
  mentioned in broadcast about enterprise in which they invested).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                              PAGE 19
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 20 of 26 PageID #: 803



      3. Statements of verifiable fact and opinion. (RR 76-78)

          The RR concludes that the allegedly defamatory statements were offered as statements of

  facts and not protected opinion. (RR at 76-78). In doing so, the RR misinterprets Milkovich v.

  Lorain Journal Co., 497 U.S. 1, 17–21 (1990) and disregards the Texas Supreme Court’s “directive

  to analyze the ‘entire context in which [a statement] was made” to determine whether a verifiable

  statement of fact is nonetheless an opinion for purposes of defamation.” Tatum, 554 S.W.3d at

  639–40 (even if newspaper column is “reasonably capable of casting any moral aspersions on ...

  [plaintiffs], it casts them as opinions”).

          Since Milkovich, courts have recognized that what may appear to be a statement of

  objective fact may be protected opinion. See id. at 624. Thus, even though a statement that a

  plaintiff “lied” under oath is “in principle, provable as false,” Milkovich and its progeny have

  consistently held that a defamation claim cannot be based on statements where “it is plain that the

  speaker is expressing a subjective view, an interpretation, a theory, conjecture, or surmise.” Riley

  v. Harr, 292 F.3d 282, 291 (1st Cir. 2002). When writing about “inherently ambiguous” subjects,

  such as the Wheeler Lawsuit, an author who “fairly describes the general events involved and

  offers his personal perspective about some of [the] ambiguities and disputed facts” is not subject

  to a defamation claim. Id. at 290 (1st Cir. 2002). In Riley, the Court held that a book regarding:

          a controversial lawsuit and the disputed events underlying it – is one about which
          there could easily be a number of varying rational interpretations. … Otherwise,
          authors would hesitate to venture beyond “dry, colorless descriptions of facts, bereft
          of analysis or insight,” and the threat of defamation lawsuits would discourage
          “expressions of opinion by commentators, ... or others whose perspectives might be
          of interest to the public.”

  Id. at 290-91. When viewing Folkenflik’s statements that Butowsky’s narrative was “inconsistent;”

  that Butowsky “displays no curiosity about the way ... his activities affected [the Rich family];” or

  the “lessons” to be learned from the Fox News Report, it is clear that such statements are offering


  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                   PAGE 20
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 21 of 26 PageID #: 804



  a subjective view, 25 and the RR’s recommendation that they be treated as statements of objective

  fact is inconsistent with settled First Amendment and Texas law.

           4.       Objections to the RR’s public figure analysis. (RR 80-82)

           Despite the RR’s acknowledgement that Plaintiff is an “internationally recognized expert

  in the investment wealth management industry” and “has made hundreds of appearances on

  national and radio shows” (RR 6, citing Dkt. 1, at 7-8), the RR concludes that the allegations do

  not support a finding that Plaintiff is a public figure “at this stage of the proceedings” (RR at 81),

  suggesting that the public figure determination “is more appropriate for resolution at the summary

  judgment stage on the basis of evidentiary facts.” (RR at 82). However, courts routinely grant

  motions to dismiss where a plaintiff is held to be a public figure based on the pleadings and fails

  to sufficiently plead actual malice. See Maxwell v. Henry, 815 F. Supp. 213, 215 (S.D. Tex. 1993)

  (granting Rule 12 motion for failure to plead actual malice when plaintiff was a limited-purpose

  public figure and the reporting was privileged under fair-report and fair-comment privileges); see

  also Biro v. Conde Nast, 963 F. Supp. 2d 255, 266 (S.D.N.Y. 2013), aff'd, 807 F.3d 541 (2d Cir.

  2015), and aff'd, 622 Fed. Appx. 67 (2d Cir. 2015) (holding that plaintiff was a limited-purpose

  public figure and granting Rule 12 motions); Michel v. NYP Holdings, Inc., 816 F.3d 686, 702

  (11th Cir. 2016) (holding “whether an individual is a public figure ... is a question of law for the

  court to decide”) (citing Brewer v. Memphis Pub. Co., 626 F.2d 1238, 1247 (5th Cir. 1980)).

           Based on the materials this Court may consider at this stage, Butowsky is a limited-purpose

  public figure who actively engaged in conversations about politics and had ready access to the

  media. (See Dkt. 25 at 22-23.) As Butowsky admits, he is a frequent television news contributor,



  25
    In fact, members of the Rich family have filed at least two lawsuits against Butowsky for his actions in conjunction
  with the Fox News Report. See Rich v. Butowsky, No. 1:18-cv-00681-RJL (D.D.C. filed Mar. 26, 2018); Rich v. Fox
  News Network, LLC, et. al., No. 18-cv-2223 (S.D.N.Y. filed Mar. 14, 2018).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                   PAGE 21
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 22 of 26 PageID #: 805



  “was a frequent guest on CNN, ABC, CBS, NBC, CNBC, Fox Business News, Fox News Channel,

  Bloomberg TV, and China TV” (Compl. ¶2.) and has “made hundreds of appearances on national

  television.” Id. The Complaint portrays Plaintiff as someone who actively used his political

  connections and his connections with Fox News to inject himself into the controversy of the Rich

  murder conspiracy and the retracted Fox News Report. Butowsky alleges that he requested (and

  received) a meeting with the White House Press Secretary and brought Wheeler to share the

  findings of his investigation. (Compl. ¶78.) The Complaint also alleges that Butowsky used his

  connections at Fox News to create what became the retracted Fox News Report, texting Wheeler:

  “If you’re up for it let’s do a story.” (Compl. at 44.) Butowsky’s actions as alleged in the Complaint

  demonstrate that he had easy access to the media and voluntarily injected himself into the

  controversy at issue in this case and is therefore a limited-purpose public figure. This Court should

  decline the RR’s recommendation that this issue be deferred.

           5.       Objections to the RR’s actual malice analysis. (RR 78-88)

           Plaintiff must plead actual malice for two independent reasons: first, to overcome the

  privileges asserted; 26 and second, because Butowsky, a limited-purpose public figure, cannot

  recover absent a showing of actual malice. See II.B and II.E.4, supra. The RR found Plaintiff’s

  allegations sufficient to create a “plausible inference” that Folkenflik and NPR published the

  reports with actual malice (RR at 86), but actual malice must be plausibly alleged to avoid

  dismissal. 27 The hurdles to doing so are “significant given the First Amendment interests at stake.”

  Biro, 807 F.3d at 546. Indeed, since Iqbal/Twombly, no libel complaint filed by a public figure that


  26
     Plaintiff has failed to allege that the Reports had ceased to be a public concern when they were published, which is
  also required to defeat the statutory privileges. (MTD Reply Br. at 4.). The third-party allegation rule is a defense, not
  a privilege; this Court need not address the issue of actual malice to assess its applicability. (Id. at 6.)
  27
     Biro v. Conde Nast, 807 F.3d 541, 546 (2d Cir. 2015), cert. denied, 136 S. Ct. 2015 (2016) (“[A] public-figure
  plaintiff must plead ‘plausible grounds’ to infer actual malice by alleging ‘enough fact[s] to raise a reasonable
  expectation that discovery will reveal evidence of’ actual malice.”); Cabello-Rondon v. Dow Jones & Co., Inc., 720
  Fed. Appx. 87, 88 (2d Cir. 2018).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                       PAGE 22
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 23 of 26 PageID #: 806



  has reached a Court of Appeals has succeeded in plausibly pleading actual malice. 28

           Plaintiff has not met his burden of plausibly alleging actual malice. He attempts to satisfy

  his burden by alleging bias or a failure to investigate, 29 which courts have consistently held do not

  establish actual malice. Nevertheless, the RR recommends finding that Plaintiff has plausibly

  alleged actual malice (RR at 86), noting that “[a]lthough the failure to investigate does not, on its

  own, demonstrate actual malice, a purposeful avoidance of the truth does.” Lane v. Phares, 554

  S.W.3d 881, 891 (Tex. App.—Fort Worth 2018, no pet.). However, Plaintiff has offered no facts

  that would give rise to a plausible inference of purposeful avoidance of truth that would establish

  actual malice. Instead, the only allegations that Plaintiff makes regarding Defendants’ subjective

  state of mind are pure conjecture or “threadbare recitals” of the legal standard for actual malice;

  they are not worthy of the presumption of truth, and not sufficient to open the doors to discovery.

  Iqbal, 556 U.S. at 678-79. As articulated by the Eleventh Circuit in Michel,

           the actual malice standard was designed to allow publishers the ‘breathing space’
           needed to ensure robust reporting on public figures and events. Forcing publishers to
           defend inappropriate suits through expensive discovery…would constrict that
           breathing space in exactly the manner the actual malice standard intended to prevent.

  816 F.3d at 702. Thus, this Court should not accept the RR’s recommendation on actual malice.

  F.       Objections to the RR’s Defamation Mitigation Act analysis. (RR 88-95)

           It is undisputed that Plaintiff failed to comply with the Texas Defamation Mitigation Act

  (“DMA”). (Dkt. 32 at 29). The only question is whether this failure creates a bar to litigation or


  28
     See Michel, 816 F.3d at 702 ; Biro, 807 F.3d at 544–45; McDonald v. Wise, 769 F.3d 1202, 1220 (10th Cir. 2014);
  Pippen v. NBCUniversal Media, LLC, 734 F.3d 610, 614 (7th Cir. 2013); Mayfield v. NASCAR, 674 F.3d 369, 377
  (4th Cir. 2012); Schatz v. Republican State L’ship Comm., 669 F.3d 50, 58 (1st Cir. 2012).
  29
     Defendants’ alleged republication of biased sources or failure to consider the contrary narrative that Butowsky
  himself espoused online is not probative of actual malice. In Cox Texas Newspapers, L.P. v. Penick, the Austin Court
  of Appeals addressed a substantially similar argument and held that defendants’ no-evidence summary judgment
  motion should have been granted on actual malice grounds. 219 S.W.3d 425, 445 (Tex. App.—Austin 2007, pet.
  denied). In so holding, the Court found that publication of information from a biased source was not evidence of actual
  malice. Id. at 440-41. The Court also held failure to seek plaintiff or associated individuals’ opinions was not evidence
  of actual malice where there was no evidence that the defendant doubted the veracity of the claims. Id. at 444-45.

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                      PAGE 23
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 24 of 26 PageID #: 807



  whether the consequence for failing to request a retraction is preclusion of exemplary damages. 30

  Defendants object to the RR’s conclusion that failure to comply with the DMA is not a bar to

  litigation and, in the alternative, object to the RR’s failure to bar exemplary damages.

  G.      The RR’s business disparagement analysis fails to evaluate whether the elements were
          adequately pleaded. (RR 95-96)

          The same protections and defenses applicable to a defamation claim apply to a business

  disparagement claim. 31 The RR recommends denying dismissal of Plaintiff’s business

  disparagement claim for the same reasons as his defamation claims. (RR at 95-96). Because the

  RR’s defamation analysis is faulty, so too is its recommendation concerning the business

  disparagement claim. The RR also erred in failing to recognize that recovering for business

  disparagement requires a plaintiff plead special damages. Forbes Inc. v. Granada Biosciences,

  Inc., 124 S.W.3d 167, 170 (Tex. 2003). The RR did not address Plaintiff’s failure to plead special

  damages and erred in recommending the claim survive. 32 The Court should decline to adopt the

  RR’s recommendation.

  H.      Defendants object to the RR’s civil conspiracy analysis. (RR 96-97)

          The RR correctly identifies the applicable law as it relates to Plaintiff’s civil conspiracy

  claim but fails to apply that law to the facts. (RR at 96-97). The Complaint does not allege any

  facts that would give rise to a plausible claim for relief for a conspiracy. Although the RR

  ostensibly recognizes that some “meeting of the minds” is required, it does not identify any




  30
     Compare Tubbs v. Nichols, 675 Fed. Appx. 437, 439 (5th Cir. 2017) (holding failure to comply with the DMA is a
  bar to litigation) with Nguyen v. Hoang, 318 F. Supp. 3d 983, 1018-19 (S.D. Tex. 2018) (holding failure to comply
  with the DMA is a bar to exemplary damages).
  31
     See Provencio v. Paradigm Media, Inc., 44 S.W.3d 677, 682-83 (Tex. App.—El Paso 2001, no pet.) (First
  Amendment protections applied to a libel claim also protect against non-libel claims based on the same publication).
  32
     See Teel v. Deloitte & Touche LLP, 3:15-CV-2593-G, 2015 WL 9478187, at *6 (N.D. Tex. Dec. 29, 2015) (pleading
  special damages “in conclusory terms” renders business disparagement claim deficient and subject to dismissal).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                 PAGE 24
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 25 of 26 PageID #: 808



  allegations that, if true, would satisfy that required element and a joint intent to defame. 33 Instead,

  the Complaint alleges that Defendants “harbored bias and animus” toward Fox and its Chairman

  (Dkt. 1, ¶11), but does not allege any facts that would suggest any joint purpose to defame. The

  Complaint alleges that Defendants “were guided by their own extreme bias,” but nowhere does it

  allege any meeting of the minds to defame. (Dkt. 1, ¶166(f)). Instead, the only allegations of a joint

  scheme come in the form of the recitation of the elements of the civil conspiracy cause of action

  (Dkt. At 176), but such conclusory statements should be disregarded when determining the

  adequacy of Plaintiff’s pleadings. Twombly, 550 U.S. at 554-55. Plaintiff does not adequately state

  a claim for relief for conspiracy.

                                             IV.     CONCLUSION

          Defendants’ Motion is a straightforward request that this Court apply well-settled Texas

  law to dismiss Plaintiff’s legally deficient claims. The Motion makes clear that Plaintiff has failed

  to state a claim upon which relief can be granted and that Texas law does not recognize a basis for

  recovery against defendants, like Folkenflik and NPR, who report on matters of public concern. A

  holding in favor of Defendants on any one of the adequate and independent grounds for dismissal

  Defendants assert requires that this Court dismiss this case.

          This Court is required to conduct a de novo review. See 28 U.S.C. §636(b)(1)(C).

  Considering the serious and pervasive errors contained in the RR, after its review, the Court should

  reject the RR and enter an order granting the Motion and dismissing Plaintiff’s claims.




  33
     See Dkt. 42 at 8-9 (citing Dowd v. Calabrese, 589 F. Supp. 1206, 1214 (D.D.C. 1984) (a “joint purpose to defame”
  is required to satisfy the “meeting of the minds” requirement of a claim of civil conspiracy to defame); Downey v.
  Coal. Against Rape & Abuse, Inc., CIV.99-3370(JBS), 2005 WL 984394, at *8 (D.N.J. Apr. 27, 2005) (contacts
  between news reporter and sources alone insufficient to state a conspiracy claim)).

  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                                                PAGE 25
Case 4:18-cv-00442-ALM-CMC Document 63 Filed 05/15/19 Page 26 of 26 PageID #: 809



                                              Respectfully submitted,

                                              By: /s/ Laura Lee Prather
                                              Laura Lee Prather
                                              State Bar No. 16234200
                                              laura.prather@haynesboone.com
                                              Wesley D. Lewis
                                              State Bar No. 24106204
                                              wesley.lewis@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              600 Congress Avenue, Suite 1300
                                              Austin, Texas 78701
                                              Telephone:     (512) 867-8400
                                              Telecopier: (512) 867-8470

                                              Thomas J. Williams
                                              State Bar No. 21578500
                                              thomas.williams@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              301 Commerce Street, Suite 2600
                                              Fort Worth, Texas 76102
                                              Telephone:     (817) 347-6600
                                              Telecopier: (817) 347-6650

                                              Attorneys for Defendants



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on May 15, 2019, a true and correct copy of the foregoing
  document was forwarded via e-filing to the following counsel of record:

         Ty Odell Clevenger                              Steven S. Biss
         P.O. Box 20753                                  300 West Main Street, Suite 102
         Brooklyn, NY 11202-0753                         Charlottesville, VA 22903
         979-985-5289 (phone)                            804-501-8272 (phone)
         979-530-9523 (fax)                              202-318-4098 (fax)
         tyclevenger@yahoo.com                           stevenbiss@earthlink.net


                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




  DEFENDANTS’ OBJECTIONS TO R&R OF THE U.S. MAGISTRATE JUDGE                               PAGE 26
